Citation Nr: 0836328	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) in excess of the current 30 percent 
disability rating.  

2.	Entitlement to service connection for a chronic sinus 
disorder.  

3.	Entitlement to service connection for irritable bowel 
syndrome, including as secondary to service-connected PTSD.  

4.	Entitlement to service connection for a chronic sleep 
disorder.  

5.	Entitlement to service connection for a chronic skin 
disorder, secondary to exposure to Agent Orange.  

6.	Entitlement to service connection for a chronic bilateral 
knee disorder.  

7.	Entitlement to service connection for a chronic bilateral 
arm disorder.  

8.	Entitlement to service connection for tremors of the 
hands, secondary to Agent Orange, or service-connected 
malaria.  

9.	Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board denied the appellant's claims in a March 2007 
decision.  The appellant appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Board's decision was vacated pursuant to a May 2008 
Order, following a Joint Motion for Remand.  The parties 
requested that the Court vacate the Board's decision and 
remand the matter so that the veteran could receive 
additional notifications of the provisions of the VCAA, 
including those mandated in the decision of the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  It was also 
decided that the veteran should be scheduled for a medical 
examination relating to his back disorder.  The Court granted 
the joint motion and remanded the case to the Board.

In conformance with the May 2008 Order of the Court, the case 
is REMANDED for the following actions:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

2.  The RO/AMC should arrange for the veteran 
to undergo a medical examination to ascertain 
the current nature and etiology of his low 
back disorder.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent of more) that the 
back disorder is related to service.  The 
claims folder should be made available for 
review in connection with this examination.  
The examiner should provide complete 
rationale for all conclusions reached.  If a 
determination cannot be made without a resort 
to speculation, that should also be noted.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



